
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 5958
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 24, 2012
			Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		AN ACT
		To name the Jamaica Bay Wildlife Refuge
		  Visitor Contact Station of the Jamaica Bay Wildlife Refuge unit of Gateway
		  National Recreation Area in honor of James L. Buckley.
	
	
		1.Naming of Jamaica Bay
			 Wildlife Refuge Visitor Contact Station, Jamaica Bay Wildlife Refuge unit,
			 Gateway National Recreation Area
			(a)NamingThe Jamaica Bay Wildlife Refuge Visitor
			 Contact Station of the Jamaica Bay Wildlife Refuge unit of Gateway National
			 Recreation Area in the State of New York shall be known and designated as the
			 James L. Buckley Visitor Contact Station.
			(b)ReferencesAny reference in any statute, rule,
			 regulation, Executive order, publication, map, paper, or other document of the
			 United States to the facility referred to in subsection (a) shall be deemed to
			 be a reference to the James L. Buckley Visitor Contact
			 Station.
			
	
		
			Passed the House of
			 Representatives July 23, 2012.
			Karen L. Haas,
			Clerk
		
	
